19-23649-rdd    Doc 1653     Filed 09/03/20 Entered 09/03/20 14:59:08          Main Document
                                         Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                          )
In re:                                    )                Chapter 11
                                          )
PURDUE PHARMA L.P., et al.,               )                Case No. 19-23649 (RDD)
                                          )                Jointly Administered
                                          )
Debtors.                                  )                Hon. Robert D. Drain
__________________________________________)

               MOTION FOR ADMISSION TO PRACTICE PRO HAC VICE

       I, Alexander M. Gormley, request admission pro hac vice before the Honorable Robert

D. Drain, United States Bankruptcy Judge, to represent the following in the above-captioned

bankruptcy proceedings: MM&P Health & Benefit Plan; Local 888 Health Fund; Division 1181

ATU-New York Welfare Fund; MEBA Medical and Benefits Plan; Washington Wholesalers

Health and Welfare Fund; UFCW Health Insurance Plan for Retirees; UFCW Local 1262 and

Shoprite Welfare Plan; UFCW Local One Active Health Care Plan; Local One Retiree Health

Care Plan; United Food and Commercial Workers Local 152 Health and Welfare Plan; Plumbers

& Steamfitters Local 267 Insurance Fund; Electrical Welfare Trust Fund; 1978 Retired

Construction Workers Benefit Trust; Carpenters Industrial Council Trust Fund; U.F.C.W. and

Employers Kansas and Missouri Health and Welfare Trust Fund; ATU Health and Life Insurance

Plan for Active and Pension Officers and Employees; Heartland Health & Wellness Fund;

Bricklayers and Allied Craftworkers Local 3 NY Rochester Chapter Health & Welfare Fund;

UFCW Health Insurance Plan for Active Employees; Upstate New York Engineers Health Fund;

UFCW Unions and Participating Employers Health and Welfare Fund; Sheet Metal Workers’

Health Plan; PGA TOUR, Inc.; FELRA & UFCW VEBA Fund; Colorado Sheet Metal Workers’

Local 9 Family Health Plan; Bricklayers and Allied Craftworkers Local No. 3 New York

Niagara Falls- Buffalo Chapter Health & Welfare Fund; 32 BJ North Health Fund; Sound Health
19-23649-rdd     Doc 1653     Filed 09/03/20 Entered 09/03/20 14:59:08            Main Document
                                          Pg 2 of 2



& Wellness Retiree Trust; Sound Health & Wellness Trust; and Transit Employees’ Health and

Welfare Fund.

        I certify that I am a member in good standing of the bars of the State of Maryland, the

District of Columbia, and the State of North Carolina.

        I have submitted the filing fee of $200.00 with this motion for pro hac vice admission.


Dated: September 3, 2020                             Respectfully submitted,

                                                     /s/ Alexander M. Gormley_________
                                                     Alexander M. Gormley, Esq.
                                                     SLEVIN & HART, P.C.
                                                     1625 Massachusetts Avenue NW, Suite 450
                                                     Washington, DC 20036
                                                     (202) 797-8700 (tel)
                                                     (202) 234-8231 (fax)
                                                     agormley@slevinhart.com


20877972v1
